Title: To Alexander Hamilton from Edward I. Peyton, 15 April 1794
From: Peyton, Edward I.
To: Hamilton, Alexander


Philadelphia, April 15, 1794. “Permit me to supplicate your attention and interference in a Case wherein your Petitioner has infring’d a law of the Revenue not from intention, but arising from ⟨a⟩ total ignorance of such a law existing. Your Petitioner some time since purchas’d four Hhds of Jamaica spirits mark’d 4th. proof, and from motives of facilating its sale reduced three of the said Hhds as near as he cou’d conceive to the standard of 2nd: proof.… Your Petitioner therefore presumes as fraud was neither intended nor committed he is entitled to a restoration of his property.…”
